Exhibit 10.1 HCIC Extension Agreement HCIC Holdings, LLC c/o John C. Stroh, II 701 Walsen P.O. Box Walsenburg, CO 81089 December 17, 2009 By Hand Delivery or Overnight Delivery To: Shareholders of the Huerfano-Cucharas Irrigation Company Under Agreement with HCIC Holdings, LLC RE: Extension of Purchase Agreements Reference is made to any and all purchase agreements (the “Agreements”) currently in effect between you and HCIC Holdings, LLC.As noted in our other communications, the conditions required for HCIC Holdings, LLC to close pursuant to such Agreements have not yet been satisfied in full.As consideration for the extension provided below, HCIC Holdings, LLC will continue coordination of and payment for certain engineering and other work associated with the development of assets of the Huerfano-Cucharas Irrigation Company. By your signature below, please indicate your agreement to the following: 1.The Agreements are hereby amended in their entirety to provide for an extension of the closing date (as defined in the Agreements) to February 1, 2.Except as provided in this Letter Agreement, the Agreements shall remain unchanged. This Letter Agreement may be executed in multiple counterparts which, when taken together, will be deemed to constitute one and the same instrument. Respectfully, HCIC HOLDINGS, LLC By:By: Fred JonesJohn McKowen ManagerManager Acknowledged and Agreed: HUERFANO-CUCHARAS IRRIGATION COMPANY SHAREHOLDER Name:Name: Name:
